Citation Nr: 1737748	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-31 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for degenerative joint disease (DJD) of the lumbar spine prior to July 11, 2012, and to a disability rating greater than 60 percent from July 11, 2012, forward, to include whether a separate rating is warranted for radiculopathy of the left lower extremity. 

2. Entitlement to an initial rating greater than 20 percent for S1 radiculopathy with weakness of the right foot dorsiflexors.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988 and from July 1990 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge program.  The RO in Baltimore, Maryland, currently has jurisdiction over the case.

The October 2006 rating decision granted service connection for the lumbar spine DJD with an evaluation of 10 percent effective September 1, 2006.  The rating decision also granted service connection for S1 radiculopathy with weakness of the right foot dorsiflexors with an evaluation of 20 percent effective September 1, 2006.

The Veteran testified in person at a central office hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript is of record.  Thereafter, the Board remanded the case in June 2012 for additional development.

In a January 2013 rating decision, the RO increased the rating of the lumbar spine disability to 60 percent, effective July 12, 2012. 

The Board again remanded the case in February 2015 and March 2016 for further development.  That development having been addressed, the case has since returned to the Board.

The issue of whether a separate rating is warranted for radiculopathy of the left lower extremity is addressed in the REMAND below. 

FINDINGS OF FACT

1. Prior to July 11, 2011, the Veteran's DJD of the lumbar spine was productive of pain; flexion limited to 70 degrees, at worst; combined range of motion, at worst, to 220 degrees; and no findings of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  As of July 11, 2011, the Veteran's DJD of the lumbar spine was manifested by incapacitating episodes having a duration of at least 6 weeks in 12 months, but with no findings of unfavorable ankylosis of the entire spine.

3. The Veteran's S1 radiculopathy of the right lower extremity is manifested, at worst, by moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to July 11, 2011, the criteria for the assignment of a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5242 and 5243 (2016).

2.  From July 11, 2011, to July 10, 2012, the criteria for the assignment of a disability rating of 60 percent for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5242 and 5243 (2016).

3.  From July 11, 2011, forward, the criteria for the assignment of a disability rating in excess of 60 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5242 and 5243 (2016).



4.  The criteria for a rating higher than 20 percent for S1 radiculopathy with weakness of the right foot dorsiflexors have not been satisfied.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2013).  

The above provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2013).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


II. Lumbar spine

The Veteran's lumbar spine degenerative joint disease has been assigned an initial 10 percent rating under DC 5242.  After July 11, 2012, the Veteran was assigned a 60 percent rating under DC 5243, which pertains to intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a.  The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2016).  38 C.F.R. § 4.71a, Note (6).  

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a (DC 5243).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

On VA examination on July 11, 2012, the examiner noted that the Veteran's low back disorder had been manifested by incapacitating episodes having a duration of at least 6 weeks over the past 12 months, i.e., since July 11, 2011.  Therefore, the Board finds that a 60 percent rating under DC 5243 is warranted as of July 11, 2011.  However, the criteria for a rating greater than 10 percent have not been met or approximated for the period prior to July 11, 2011.  

The March 2006 VA examination report reflects that the Veteran has had chronic lower back pain which is exacerbated by sitting or standing for long periods of time.  The Veteran had two discectomy surgeries, the latest of which was in December 2005.  The examiner found the Veteran to exhibit forward flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, rotation to left to 35 degrees, and rotation to right to 35 degrees.  The examiner also found that the Veteran was slow to perform these movements and exhibited some muscle guarding, but had a normal-pattern gait.  There were no postural abnormalities or deformities, such as kyphosis or scoliosis, and no spams of the paravertebral muscles in the lumbar region.

At the July 2008 VA examination, the Veteran complained of daily, chronic low back pain which was aggravated by activity.  He expressed that his back pain did not have a significant effect on his daily activities but had caused him to lose one week of work.  On examination, forward flexion was exhibited to 80 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, and right lateral flexion to 30 degrees.  The Veteran was unable to toe or heel walk due to right foot weakness and his tandem gait was unsteady.  He used a can.  While the Veteran gave a history of spasms, the examiner noted no spasms, guarding, or abnormal spinal curvatures. 

Based on the above evidence, the criteria for a rating higher than 10 percent under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome are not met or approximated.  See 38 C.F.R. § 4.7.  The examination reports show flexion exceeding 60 degrees and combined range of motion exceeding 120 degrees, including when pain is taken into account and after repetitive testing, and thus is beyond the minimum limitations required for a 20 percent rating or higher.  See 38 C.F.R. § 4.71a.  Flexion at worst was to 70 degrees, and the combined range of motion at worst was 220 degrees.  In addition, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Both VA examiners reported that there was no spasm and no abnormal spinal curvatures.  While the Veteran had guarding in March 2006, he had a normal-pattern gait at that time.  On VA examination in July 2008, the Veteran had an abnormal gait, but this was due to his right foot weakness for which he is already separately compensated under DC 8520.  See 38 C.F.R. § 4.114.  Further, although the Veteran gave a history of spasms, the examiner reported that there were no spasms or guarding on examination at that time.  The Veteran's reported symptoms of radiating pain are already taken into account by the General Rating Formula.  Additionally, there were no complaints or findings of incapacitating episodes have a total duration of at least two weeks but less than four weeks, at any time prior to July 11, 2011.  Thus, the preponderance of the evidence is against entitlement to a disability rating in excess of 10 percent.  

After a careful review of the evidence of record, the Board finds, that from July 11, 2011, onward, the Veteran's DJD of the lumbar spine did not warrant a disability rating in excess of 60 percent under DC 5243 or DC 5242.  The probative evidence of record demonstrates that the Veteran's DJD of the lumbar spine was productive of unfavorable ankylosis of the thoracolumbar spine, but not of the entire spine.  See November 2016 VA C&P Examination (reporting the examiner's corrections of the May 2015 and June 2016 examination reports and noting that the Veteran has ankylosis of the thoracolumbar spine due to lumbar spine surgical fusion but does not have ankylosis of the entire spine, explaining that the 2015 VA examination focused on the thoracolumbar spine without documentation of cervical spine examination.)  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  38 C.F.R. § 4.71a, DC 5242.  As the Veteran does not have unfavorable anklyosis of the entire spine, a 100 percent rating is not warranted under the General Rating Formula.  Further, as 60 percent is the highest possible rating assignable under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher disability rating based on these criteria is not possible, as the Veteran is already assigned a 60 percent disability rating after July 11, 2011.  38 C.F.R. § 4.71a, DC 5243.  Thus, the preponderance of the evidence is against entitlement to a disability rating in excess of 60 percent.  

As the preponderance of the evidence weighs against higher ratings, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. §§ 3.102 , 4.3 (2016); 38 U.S.C.A. § 5107  (West 2014). 


III. Radiculopathy of the right lower extremity

The Veteran's S1 radiculopathy of the right foot dorsiflexors has been rated by analogy under Diagnostic Code (DC) 8520, which pertains to paralysis of the sciatic nerve.  Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The terms "mild", "moderate", and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.



The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; Note prefacing DC's 8510 through 8730.

A March 2006 VA general examination report reflects that the Veteran has been unable to move the last two toes on his right foot but had a normal gait.  In addition, he had diminished sensation over the 4th and 5th toes.  Ankle reflexes were 2+.  Muscle strength was 4+/5 on dorsiflexion and 5/5 on plantar flexion.

A July 2008 VA examination report, noted that the Veteran was able to walk more than a quarter of a mile but less than a mile.  The Veteran was also unable to toe or heel walk and had an unsteady tandem gait due to right foot weakness.  Muscle strength was 5/5 throughout the right lower extremity, with the exception of the ankle plantar flexion which was 4/5.  Muscle tone was normal, and there was no atrophy.  In the right lower extremity, vibration, pain and pinprick were 1/2.  Reflexes were normal at 2+.

From July 6, 2012, to August 31, 2012, the Veteran was in receipt of a 100 percent temporary total rating under 38 C.F.R. § 4.30.

In an April 2013 VA examination report, the Veteran reported that his right lower extremity radiculopathy had improved since his August 2012 surgery, but he still noticed pain radiating down the leg 2 to 4 times a week depending on his activity, which resolved in a few minutes with rest.  Strength, reflexes, and sensation in the right lower extremity were normal throughout and there was no muscle atrophy.  The Veteran reported mild intermittent pain.  The examiner characterized Veteran's radiculopathy of the right lower extremity as mild.

A May 2015 VA examination report found muscle strength of 5/5 throughout the right lower extremity, with the exception of the ankle plantar flexion which was 4/5.  Reflexes were 1+ at the knee and 0 at the ankle.  Sensation was normal throughout the right lower extremity, with the exception of the foot and toes which was decreased.  The Veteran reported moderate, intermittent pain; numbness; and moderate paresthesias in the right lower extremity.  The examiner characterized Veteran's radiculopathy of the right lower extremity as moderate.

On VA examination in June 2016, muscle strength was 5/5 throughout the right lower extremity, with the exception of the great toe extension which was 4/5 and great toe flexion which was 3/5.  There was no muscle atrophy.  Reflexes were 2+ at the knee at 1+ at the ankle.  Sensation was normal throughout the right lower extremity, with the exception of the lower leg/ankle and foot/toes which were decreased.  The Veteran reported moderate, intermittent pain and severe paresthesias and numbness in the right lower extremity.  The examiner characterized Veteran's radiculopathy of the right lower extremity as moderate.

The preponderance of the evidence shows that the Veteran's right lower extremity radiculopathy is manifested by mild to moderate incomplete paralysis throughout the period under review.  No examiner or medical professional has found it to be moderately severe or severe.  Further, the evidence shows that it is not manifested by atrophy.  Strength testing has been primarily 4/5 and 5/5, with only one finding of 3/5 for great toe flexion.  More evidentiary weight is accorded the objective VA examination findings than to the Veteran's lay statements regarding the severity of his radiculopathy.  See King v. Shinseki, 700 F.3d 1339, 1345   (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); see also Madden v. Gober, 125 F.3d 1477, 1481  (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"). 

In sum, the criteria for a rating in excess of 20 percent for right lower extremity radiculopathy have not been met or more nearly approximated at any point during the pendency of this claim.  See 38 C.F.R. § 4.7.  As the preponderance of the 
evidence weighs against a higher rating, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. §§ 3.102 , 4.3 (2016); 38 U.S.C.A. § 5107  (West 2014). 


ORDER

An initial rating greater than 10 percent for degenerative joint disease of the lumbar spine prior to July 11, 2011 is denied.

An initial rating of 60 percent for degenerative joint disease of the lumbar spine from July 11, 2011 to July 10, 2012 is granted.

An initial rating greater than 60 for degenerative joint disease of the lumbar spine from July 11, 2011 forward is denied.

An initial rating greater than 20 percent for S1 radiculopathy with weakness of the right foot dorsiflexors is denied.


REMAND

On VA examination in May 2015, the Veteran reported slow worsening of left sciatica since his surgery in August 2012.  There was 1 cm. muscle atrophy of the left calf.  The examiner noted mild radiculopathy of the left lower extremity.  However, on VA examination in June 2016 the examiner noted no radiculopathy of the left lower extremity.  On remand, the Veteran should be scheduled for an appropriate VA examination to resolve this discrepancy.  His updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA neurological examination of his left lower extremity.  
The appropriate Disability Benefits Questionnaire (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

The examiner determine whether the Veteran has radiculopathy of his left lower extremity associated with his low back disorder, and if so, the severity thereof.  In so doing the examiner should acknowledge the findings of 1 cm. muscle atrophy of the left calf and mild radiculopathy of the left lower extremity on VA examination in May 2015.  All appropriate diagnostic testing should be accomplished, i.e., EMG, NCS, etc.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


